DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeyama (JP2017217791A, hereinafter “Takeyama JP’791”) in view of Goya et al. (EP 3153273).
Regarding claim 1, Takeyama JP’791 teaches a fabricating apparatus (FIG. 1) comprising: 
a heater configured to heat a first fabrication material layer formed of a fabrication 5material (heating unit 5; [0036]; FIG. 1); 
a discharger configured to discharge a molten fabrication material onto an upper surface of the first fabrication material layer heated by the heater, to form a second fabrication material layer on the first fabrication material layer (ejection nozzle 11; [0016]; FIG. 1); and 
a controller configured to control a heating of the heater according to shape data of a fabrication object when the heater heats the first fabrication material layer so as to suppress melting or deforming of an outer peripheral portion of the first fabrication material layer which corresponds to an outer peripheral portion of the fabrication object, when the heater heats the first fabrication material layer (control unit 100; [0037], [0045], [0046], [0054], [0058]; FIGS. 1, 
Notwithstanding that Takeyama JP’791 teaches that the arrangement of heaters 52 is not limited and may be appropriately selected as circumstances require (see e.g., [0036]), this reference does not expressly teach the limitation wherein the heater heats the first fabrication material from above. However, Goya teaches a heater that heats the first fabrication material layer from above the first fabrication material layer (laser included in laser heating control mechanism 100 heats the target object 110 (e.g., first fabrication material layer) from above, Abstract; [0013]-[0015]; FIG. 1; claims 1-7). The references as combined are analogous in the field of layered deposition in the shaping of three-dimensional objects. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to heat the layers of Takeyama JP’791 from above the fabrication material layer in order to control the heat irradiated/transmitted (e.g., via beam diameter) to the target material layer as desired by Goya ([0014]).
Examiner notes that, in addition to Takeyama JP’791, Goya also teaches a controller for the heater (see e.g., [0018]-[0019]).
Regarding claim 3, Takeyama JP’791 teaches wherein the controller controls the heater to increase the heating amount when the heater heats a heating-start end portion of a reheating region of the first fabrication material layer 20excluding the outer peripheral portion (heating temperature is selectively controlled at different heating points on the layer, [0037], [0048], [0049]).  
Regarding claim 4, Takeyama JP’791 teaches wherein the controller controls the heater to decrease the heating amount when the heater heats a heating-finish end portion of a reheating region of the first fabrication material layer 25excluding the outer peripheral portion (heating temperature is selectively controlled at different heating points on the layer, [0037], [0045]-[0049]).
Regarding claim 5, Takeyama JP’791 teaches wherein the controller controls the heater to finish heating at the heating-finish end portion of the reheating region (heating temperature is selectively controlled at different heating points on the layer, [0037], [0048], [0049]).
Regarding claim 6, Takeyama JP’791 teaches wherein the controller changes at least one of a drive time per unit time and a drive current of the heater to control a heating intensity of the heater (e.g., heating time, [0037], [0048], [0049]).  
Regarding claim 7, Takeyama JP’791 teaches wherein the heater heats the first fabrication material layer without contacting the first fabrication material layer (see e.g., [0022], the heater heats the chamber that heats the material layer).  
Regarding claim 8, Takeyama JP’791 does not expressly teach wherein the heater is a light emission device to emit laser light. However, Goya teaches wherein the heater is a light emission device to emit laser light (e.g., [0013]-[0014]; FIG. 1) The references as combined are analogous in the field of molten-state three-dimensional printing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to include laser light as a heating source in order to combine layers of molten fusible material as desired by Goya (Abstract).
Regarding claim 9, Takeyama JP’791 teaches a fabricating system comprising the fabricating apparatus according to claim 1 (see claim 1 rejection above).
Regarding claim 10, Takeyama JP’791 teaches a fabricating method to be executed by a fabricating apparatus, the fabricating method comprising: 
preparing with the fabricating apparatus, a first fabrication material layer formed of a fabrication material ([0016]); 
heating the first fabrication material layer (heating unit 5; [0036]; FIG. 1); and 15
discharging, with the fabricating apparatus, a molten fabrication material onto an upper surface of the first 40Client Ref. No. FN201805238 fabrication material layer heated by the heating, to form a second fabrication material layer on the first fabrication material layer, the heating including controlling a heating amount according to shape data with the fabricating apparatus (ejection nozzle 11; control unit 100; [0016], [0037], [0045], [0046], [0054], [0058]; FIGS. 1, 13), wherein the heating includes controlling a heating amount according to shape data of a fabrication object so as to suppress melting or deforming of an outer peripheral portion of the first fabrication material layer which correspond to an outer peripheral portion of the fabrication object, when the heater heats the first fabrication material layer. Examiner also notes that paragraphs [0036]-[0039] and FIGS. 5 and 6 of Takeyama JP’791 teach selectively using the heaters 52 away from the periphery, thereby suppressing undesired heat conditions at a given point on the target object (material layer).
Notwithstanding that Takeyama JP’791 teaches that the arrangement of heaters 52 is not limited and may be appropriately selected as circumstances require (see e.g., [0036]), this reference does not expressly teach the limitation wherein the heater heats the first fabrication material from above. However, Goya teaches a heater that heats the first fabrication material layer from above the first fabrication material layer (laser included in laser heating control mechanism 100 heats the target object 110 (e.g., first fabrication material layer) from above, Abstract; [0013]-[0015]; FIG. 1; claims 1-7). The references as combined are analogous in the field of layered deposition in the shaping of three-dimensional objects. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to heat the layers of Takeyama JP’791 from above the fabrication material layer in order to control the heat irradiated/transmitted (e.g., via beam diameter) to the target material layer as desired by Goya ([0014]).
Examiner notes that, in addition to Takeyama JP’791, Goya also teaches a controller for the heater (see e.g., [0018]-[0019]).
Regarding claim 11, as previously discussed, Takeyama JP’791 teaches wherein the controller includes a data analyzer configured to set a reheating region of the first fabrication material layer excluding the outer peripheral portion of the fabrication object, based on the shape data (control unit 100; [0037], [0045], [0046], [0054], [0058]; FIGS. 1, 13). Examiner also notes that Examiner also notes that paragraphs [0036]-[0039] and FIGS. 5 and 6 of Takeyama JP’791 teach selectively using the heaters 52 away from the periphery, thereby suppressing undesired heat conditions at a given point on the target object (material layer).
Regarding claim 12, Takeyama JP’791 teaches wherein the controller is further configured to control the heater to increase the heating amount when the heater starts heating the reheating region at or in a vicinity of a boundary between the outer peripheral portion and the reheating region, the heater moving away from the boundary into the reheating region (control unit 100; [0037], [0045], [0046], [0054], [0058]; FIGS. 1, 13). Examiner also notes that Examiner also notes that paragraphs [0036]-[0039] and FIGS. 5 and 6 of Takeyama JP’791 teach selectively using the heaters 52 away from the periphery, thereby suppressing undesired heat conditions at a given point on the target object (material layer).
Regarding claim 13, Takeyama JP’791 teaches wherein the controller is further configured to control the heater to decrease the heating amount when the heater is moving toward and in a vicinity of a boundary between the reheating region and the outer peripheral portion (control unit 100; [0037], [0045], [0046], [0054], [0058]; FIGS. 1, 13). Examiner also notes that Examiner also notes that paragraphs [0036]-[0039] and FIGS. 5 and 6 of Takeyama JP’791 teach selectively using the heaters 52 away from the periphery, thereby suppressing undesired heat conditions at a given point on the target object (material layer).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12, respectively, of copending Application No. 16/276,780 (reference application, hereinafter “Takeyama ‘780”). Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1 and 10 are anticipated by claims 1 and 12 of Takeyama ‘780.
Regarding claim 1 of the instant application, claim 1 of Takeyama ‘780 recites a heater configured to heat a first fabrication material layer formed of a fabrication material from above the first fabrication layer (lines 2-3); a discharger configured to discharge a melted fabrication material onto the first fabrication material layer heated by the heater, to stack a second fabrication material layer on the first fabrication material layer (lines 4-6); and controller configured to control a heating amount of the heater according to shape data when the heater heats the first fabrication material layer (lines 7-9), wherein the first fabrication material does not exceed a threshold temperature, thereby selectively suppressing deformation of the material layer at the periphery.. 
Regarding claim 10 of the instant application, claim 12 of Takeyama ‘780 recites a fabricating method to be executed by a fabricating apparatus (line 1), the fabricating method comprising: preparing a first fabrication material layer formed of a fabrication material with the fabricating apparatus (lines 3-4); heating the first fabrication material layer with the fabricating apparatus from above the first fabrication material layer (line 5); and discharging, with the fabricating apparatus, a melted fabrication material to the first fabrication material layer heated by the heating, to stack a second fabrication material layer on the first fabrication material layer (lines 6-8), the heating including controlling a heating amount according to shape data with the fabricating apparatus (lines 9-11), wherein the first fabrication material does not exceed a threshold temperature thereby selectively suppressing deformation of the material layer at the periphery. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims of the Takeyama ‘780 have not been patented.


Response to Arguments
The rejection under § 112(b) is withdrawn in view of Applicant’s instant claim amendments.
However, Applicant's arguments filed June 18, 2021, have been fully considered but they are not persuasive. Applicant raises two principle arguments. These arguments – that neither reference teaches the limitation of a first fabrication material layer heated from above, nor do the references teach a controller that controls heating of the first fabrication material and suppresses melting of the material at the periphery – is obviated in view of the new rejection that includes Goya. The claimed limitation of suppressing melting at the periphery of the fabrication material (via the heater operated by the controller) is simply a question of determining the amount of heat (if any) to apply given the location/configuration of the heat source, which is taught by Takeyama JP’791 and Goya as noted above.
Applicant’s double patenting rejection is presently maintained in view of the instant claim amendments to this and the cited co-pending patent application.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is 571-272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Evan Hulting/
Examiner
Art Unit 1745

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        September 11, 2021